81395: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33643: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81395


Short Caption:POTASI VS. PALOMINO CLUB, LLC C/W 81830Court:Supreme Court


Consolidated:81395*, 81830Related Case(s):74646, 81830


Lower Court Case(s):Clark Co. - Eighth Judicial District - A736249Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/07/2020 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:11/17/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlexander PotasiJohn C. Courtney
							(LBC Law Group)
						


AppellantDerek FesolaiJohn C. Courtney
							(LBC Law Group)
						


RespondentAdam GentileMarc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						


RespondentCraig ParksMarc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						


RespondentHachiman, LLCMarc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						


RespondentLacy's


RespondentLacy's LLCMarc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						


RespondentPalomino Club, LLCMarc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/20/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/29/2020Filing FeeFiling Fee due for Appeal. (SC)


06/29/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-24018




06/29/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-24027




06/29/2020Filing FeeE-Payment $250.00 from John C. Courtney. (SC)


06/30/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-24187




07/02/2020MotionFiled Respondents' Motion to Dismiss Appeal. (SC)20-24585




07/07/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC)20-25006




07/08/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opposition to Motion to Dismiss Appeal due:  July 23, 2020.  (SC)20-25092




07/21/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-26659




07/22/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-26809




07/23/2020MotionFiled Appellant's Response to Motion to Dismiss Appeal. (SC)20-26978




07/27/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Stayed. This appeal is removed from the settlement program.  Briefing and requesting of transcripts remains suspended pending further order of this court.  (SC)20-27145




07/30/2020MotionFiled Respondents' Reply to Response to Motion to Dismiss Appeal. (REJECTED PER NOTICE ISSUED 07/30/20).  (SC)


07/30/2020Notice/OutgoingIssued Notice of Rejection of Reply to Response to Motion to Dismiss Appeal. (SC)20-27815




07/31/2020MotionFiled Respondents' Motion to Exceed Page Limitation for Reply to Response to Motion to Dismiss Appeal. (SC)20-27930




07/31/2020MotionFiled Respondents' Reply to Response to Motion to Dismiss Appeal. (SC)20-27931




08/07/2020Order/ProceduralFiled Order Denying Motion and Reinstating Briefing.  Appellants:  Transcript Request Form due:  14 days;  Opening Brief and Appendix due:  90 days.  fn1[The motion to file a reply in excess of the page limitation is granted.  The reply was filed on July 31, 2020.]  (SC)20-29146




08/21/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/08/19. To Court Reporter: Bill Nelson. (SC)20-30965




08/21/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/05/19. To Court Reporter: Lisa Lizotte. (SC)20-30966




08/21/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/24/20. To Court Reporter: Nancy Maldonado. (SC)20-30967




08/21/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 0/09/19, 07/11/19, 08/09/19.  To Court Reporter: Robert Cangemi. (SC)20-30968




08/21/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/0819, 08/08/19. To Court Reporter: Bill Nelson. (SC)20-30969




09/11/2020TranscriptFiled Notice from Court Reporter. Robert Cangemi stating that the requested transcripts were delivered.  Dates of transcripts: 07/09/19, 08/09/19. (SC).20-33571




09/22/2020TranscriptFiled Notice from Court Recorder Lisa Lizotte stating that the requested transcripts were delivered.  Dates of transcripts: 3/5/19.  (SC)20-34786




10/01/2020MotionFiled Appellants' Motion to (1) Consolidate; and (2) Extend Time for Briefing. (Nos. 81395/81830). (SC)20-36063




10/01/2020MotionFiled Appellants' Motion to (1) Consolidate; and (2) Extend Time for Briefing. (Nos. 81395/81830). (SC)20-36065




10/09/2020MotionFiled Respondent's Response to Appellants' Motion to Consolidate and Extend Time for Briefing. (SC)20-37284




10/12/2020TranscriptFiled Notice from Court Reporter. Nancy Maldonado stating that the requested transcripts were delivered.  Dates of transcripts: 03/24/20. (SC)20-37415




10/14/2020Order/ProceduralFiled Order Consolidating Appeals and Granting Motion. These appeals shall be consolidated for all appellate purposes. The motion for an extension of time to file the opening brief is granted. Due: February 3, 2021. (SC)20-37720




10/20/2020Transcript RequestFiled Certificate that No Transcript is Being Requested. Nos. 81395/81830. (SC)20-38502




10/20/2020Transcript RequestFiled Certificate that No Transcript is Being Requested. Nos. 81395/81830. (SC)20-38503




12/09/2020Notice/OutgoingIssued Notice to File Docketing Statement in Docket No. 81830. Due date: 10 days.  Nos. 81395/81830.  (SC)20-44766




12/18/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (81830) Nos. 81295/81830. (SC)20-45862




02/03/2021BriefFiled Appellants' Opening Brief. Nos. 81395/81830. (SC)21-03366




02/03/2021AppendixFiled Appellants' Appendix to Opening Brief. Vols. 1-6. Nos. 81395/81830 (SC)21-03367




02/03/2021AppendixFiled Appellants' Appendix to Opening Brief. Vols. 7-8. Nos. 81395/81830 (SC)21-03368




03/04/2021MotionFiled Respondents' Motion for Sixty (60) Day Extension to File Answering Brief and Appendix. Nos.  81395/81830.  (SC)21-06361




03/08/2021MotionFiled Stipulation and Order to Extend Respondent's Time to File Answering Brief.  Nos. 81395/81830.  (SC)21-06723




03/09/2021Notice/IncomingFiled Notice of Withdrawal of Motion for Sixty (60) Day Extension to File Answering Brief and Appendix.  Nos. 81395/81830. (SC)21-06857




03/15/2021AppendixFiled Appellants' Supplemental Appendix - Volume 1. Nos. 81395/81830. (SC)21-07470




03/19/2021Order/ProceduralFiled Order Granting Motion.  Respondents shall have until May 4, 2021, to file and serve the answering brief.  fn1[Pursuant to the notice of withdrawal of motion filed on March 9, 2021, this court takes no action in regard to the motion for extension of time filed on March 4, 2021.]  Nos. 81395/81830.  (SC)21-08001




05/03/2021MotionFiled Respondents' Motion for Extension of Time to File Answering Brief.  Nos. 81395/81830. (SC)21-12556




05/03/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondents' Answering Brief due: May 25, 2021.  Nos. 81395/81830. (SC)21-12576




05/25/2021MotionFiled Respondents' Motion to Exceed Type-Volume Limitation for Answering Brief (REJECTED PER NOTICE ISSUED 05/25/21). Nos. 81395/81830.  (SC)


05/25/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Nos. 81395/81830.  (SC)21-14981




05/25/2021AppendixFiled Respondents' Appendix - Volumes 3-7.  Nos. 81395/81830.  (SC)21-14964




05/25/2021MotionFiled Respondents' Motion to Exceed Type-Volume Limitation for Answering Brief.  Nos. 81395/81830. (SC)21-14992




06/01/2021Order/ProceduralFiled Order Denying Motion.  Respondents' motion for leave to file an answering brief in excess of the type-volume limitation set forth in NRAP 32(2)(7) is denied without prejudice.  Respondents shall have 7 days from the date of this order to file and serve the answering brief.  Nos. 81395/81830.  (SC)21-15511




06/02/2021MotionFiled Respondents' Motion to Exceed Type-Volume Limitation for Answering Brief.  Nos. 81395/81830. (SC)21-15602




06/02/2021BriefFiled Respondents' Answering Brief.  Nos. 81395/81830. (SC)21-15604




06/02/2021AppendixFiled Respondents' Appendix - Volumes 1-4.  Nos. 81395/81830. (SC)21-15607




06/02/2021AppendixFiled Respondents' Appendix - Volumes 5-7.  Nos. 81395/81830. (SC)21-15608




06/10/2021Order/ProceduralFiled Order Granting Motion. Cause appearing, respondents' motion for leave to file an answering brief in excess of the type-volume limitation is granted.  The answering brief was filed on June 2, 2021. Appellants shall have until July 2, 2021, to file and serve a reply brief, if deemed necessary.  Nos. 81395/81830. (SC)21-16693




07/02/2021BriefFiled Appellants' Reply Brief.  Nos. 81395/81830.  (SC)21-19168




07/06/2021Case Status UpdateBriefing Completed/To Screening.  Nos. 81395/81830.  (SC)


11/17/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  Nos. 81395/81830.  (SC)21-33015




11/23/2021Order/DispositionalFiled Order Affirming in Part and Reversing in Part. "We therefore affirm the district court's alter ego order in its entirety, dismissing all the claims against all the respondents other than Palomino, as well as its subsequent order granting respondents' renewed motion for summary judgment as to the claims against Palomino. We reserve the costs on this limited point."  NNP21 - EC/KP/DH. Nos. 81395/81830. (SC)21-33643





Combined Case View